t c summary opinion united_states tax_court marvin b hubbard petitioner v commissioner of internal revenue respondent docket no 2652-03s filed date marvin b hubbard pro_se laura a mckenna for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies of dollar_figure and dollar_figure in petitioner’s federal income taxes for the years and respectively and accuracy-related_penalties under sec_6662 for both years after concessions by respondent the issues for decision are whether petitioner is entitled to head_of_household filing_status under sec_2 for the year whether petitioner is entitled to claim a child_care_credit under sec_21 for the year whether petitioner is entitled to itemized_deductions of dollar_figure and dollar_figure for home mortgage interest under sec_163 for the years and respectively whether petitioner is entitled to itemized_deductions of dollar_figure and dollar_figure for charitable_contributions under sec_170 for the years and respectively whether petitioner is entitled to a trade_or_business expense deduction of dollar_figure under sec_162 as a bad_debt for the year and whether petitioner is entitled to a trade or at trial respondent conceded the following determinations in the notice_of_deficiency the accuracy- related penalties under sec_6662 for the years at issue disallowed schedule c profit or loss from business travel_expenses deduction of dollar_figure for the year disallowed schedule c wages deduction of dollar_figure for the year disallowed schedule c other expenses deduction of dollar_figure of the dollar_figure claimed for the year and the disallowed child tax_credits under sec_24 for the years and business_expense deduction of dollar_figure under sec_162 as other expenses for the year some of the facts were stipulated those facts with the exhibits annexed thereto are so found and made part hereof petitioner’s legal residence at the time the petition was filed was memphis tennessee at the time of trial petitioner was employed by the city of memphis as a firefighter in addition petitioner was also employed by the memphis housing authority during the years and in his position with the housing authority petitioner patrolled apartments and carried a gun but was unable to make arrests if a problem occurred petitioner merely detained the individual or individuals in question and notified the police during the year petitioner’s niece tymiesha somerville moved into his household she arrived in february after being abandoned by her mother although tymiesha’s grandmother occasionally brought her gifts petitioner was generally the burden_of_proof is on the taxpayer rule a the burden of proving facts relevant to the deficiency may shift to the commissioner under sec_7491 if the taxpayer establishes compliance with the requirements of sec_7491 and b by substantiating items maintaining required records and fully cooperating with the secretary’s reasonable requests prior to trial petitioner did not cooperate with respondent in producing books_and_records to substantiate his expenses all of the concessions by respondent were based on documentation produced by petitioner at trial the burden_of_proof therefore did not shift to respondent under sec_7491 tymiesha’s sole source of support during the time tymiesha lived with petitioner she attended daycare daily while petitioner was employed on his federal_income_tax return for the year petitioner claimed a dependency_exemption deduction for tymiesha as well as the credit under sec_21 for expenses related to dependent care services and the child_tax_credit under sec_24 tymiesha did not live with petitioner during and petitioner claimed no credits or a dependency_exemption deduction for her on hi sec_2001 federal_income_tax return in the notice_of_deficiency respondent disallowed petitioner’s dependency_exemption deduction for tymiesha as well as the sec_21 and sec_24 credits respondent conceded the sec_24 child_tax_credit at trial in addition to his employment with the city of memphis and the housing authority during the years at issue petitioner was engaged in a security business that provided bodyguards for various entertainers such as the rapper dmx and singer missy elliott during the year petitioner traveled to africa with dmx as a security guard confusion developed in africa when the authorities discovered that petitioner and his traveling entourage had neglected to obtain visas allowing them to stay in the country they were not allowed to remain in the country petitioner contends he paid dollar_figure in order for his group to leave the country on his federal_income_tax return for petitioner claimed on schedule c profit or loss from business under expenses a bad_debt deduction of dollar_figure for the incident that deduction was disallowed by respondent in the notice_of_deficiency petitioner also deducted schedule c other expenses of dollar_figure which he identified as dollar_figure for business meetings and dollar_figure for a cellular telephone both items were disallowed in the notice_of_deficiency however at trial respondent conceded dollar_figure of the phone expenses leaving dollar_figure at issue the deductions were disallowed for lack of substantiation finally in the notice_of_deficiency respondent disallowed schedule a itemized_deductions amounts claimed by petitioner on his and income_tax returns for charitable_contributions of dollar_figure and dollar_figure respectively additionally petitioner claimed itemized_deductions for home mortgage interest of dollar_figure and dollar_figure respectively for and these deductions were also disallowed for lack of substantiation with respect to the first issue the claimed head_of_household filing_status for the year sec_2 defines a head_of_household as an individual taxpayer who is not married at the close of the taxable_year and maintains as his home a household which constitutes the principal_place_of_abode for more than one-half of the taxable_year of a person who is a dependent of the taxpayer if the taxpayer is entitled to a deduction for the person under sec_151 sec_2 as noted earlier respondent conceded petitioner’s entitlement to the child_tax_credit under sec_24 that concession satisfied the second prong listed in sec_2 that the child was petitioner's dependent for whom he was entitled to a deduction under sec_151 and she was domiciled with petitioner for at least months of the taxable_year the only remaining requisite for head_of_household filing_status is sec_2 which requires that the household provider be not married at the close of the taxable_year although petitioner was married and not divorced at the close of the tax_year in question under sec_7703 a taxpayer who maintains as his home a household which constitutes the principal_place_of_abode for more than one-half the year a child for whom he is entitled to a deduction under sec_151 is deemed to be not married if during the last months of the year at issue his spouse did not reside with him sec_2 petitioner on his federal_income_tax return petitioner claimed tymiesha somerville as a dependent in the notice_of_deficiency respondent disallowed the dependency_exemption of dollar_figure neither party addressed this adjustment at trial however respondent conceded petitioner’s entitlement to the sec_24 child_tax_credit for which tymiesha was the qualifying_child since sec_24 provides that a qualifying_child means any individual who among other requirements not pertinent here is a dependent under sec_151 respondent’s concession of the sec_24 credit also constitutes a concession that tymiesha was a dependent under sec_151 therefore in addition to the other concessions in supra note petitioner is entitled to the dependency_exemption deduction for the year sec_24 entered into evidence at trial a letter written by his mother that stated petitioner and his wife myrtis were separated during the years and and concluded that petitioner and myrtis had an on and off relationship the letter was vague as to the date petitioner and his wife separated and whether she lived with him the last months of however petitioner testified his wife left soon after his niece tymiesha came to live with him and that his wife lived elsewhere thereafter the court accepts that evidence and finds that petitioner was not married at the close of the year therefore petitioner qualifies for head_of_household filing_status for the year petitioner also claimed a child care expense credit under sec_21 on his tax_return with respect to tymiesha who resided with him for months during the taxable_year a taxpayer who maintains a household that includes as a member one or more qualifying_individual sec_5 may claim as a credit against the tax a percentage of the child care expenses paid during the taxable_year the taxpayer must have incurred the child care expenses to enable him to be gainfully_employed in that taxable a qualifying_individual under sec_21 includes a dependent of the taxpayer under age for whom the taxpayer may claim a dependency_deduction under sec_151 as discussed previously respondent through the sec_24 child_tax_credit concession has accepted tymiesha as a qualifying_individual within the meaning of sec_151 year respondent did not challenge petitioner’s classification of his niece as a qualifying_individual under sec_21 or whether petitioner’s payments for child care if actually paid were employment-related under sec_21 respondent disallowed petitioner’s claim solely for failure to substantiate petitioner claimed the expenses were paid to the service provider prestigious and attached the required form_2441 child and dependent care expenses providing identifying information with respect to it on his tax_return pursuant to sec_21 in addition petitioner testified credibly about the expense sec_1 44a-1 e income_tax regs allows the taxpayer to substantiate the child_tax_credit with other_sufficient_evidence in the absence of adequate written substantiation this court may if convinced by the evidence estimate the amount of deductible expenses_incurred cohan v commissioner f 2d 2d cir the court is satisfied from the record that petitioner did incur child care expenses with respect to his niece tymiesha that enabled him to pursue gainful employment on this record the court holds that petitioner is entitled to the child_care_credit of dollar_figure on his income_tax return under sec_21 sec_21 also requires that the taxpayer file either a joint_return if married or as a head_of_household to qualify for the credit the court has found that petitioner qualified for head_of_household status in year therefore further discussion as to this requirement is unnecessary with respect to the third issue petitioner claimed itemized_deductions of dollar_figure and dollar_figure for home mortgage interest under sec_163 for the years and respectively sec_163 allows a deduction for interest_paid on a qualified_residence sec_163 qualified_residence within the meaning of sec_163 may be either the taxpayer’s principal_residence or another residence selected by the taxpayer and used as a residence sec_163 although the petitioner listed the name of the company to which he paid interest for the home mortgage interest on his returns he presented no substantiation or proof of his interest payments at trial nor did he produce either a deed to any property or even a canceled check to or receipt from any bank or mortgage company therefore respondent is sustained on this issue and the deductions are disallowed for and with respect to the fourth issue petitioner claimed dollar_figure and dollar_figure as itemized_deductions for charitable_contributions for the years and respectively each deduction was disallowed in its entirety in the notice_of_deficiency a taxpayer may deduct any charitable_contribution made within the taxable_year sec_170 the deduction however is subject_to verification pursuant to applicable regulations where a taxpayer donates an amount in excess of dollar_figure it is necessary to substantiate the amount contributed with a contemporaneous written acknowledgment from the donee sec_1_170a-13 income_tax regs this written acknowledgment must state the amount of cash or description of property the taxpayer donated and a statement confirming that no consideration was given to the taxpayer sec_1_170a-13 income_tax regs with respect to the dollar_figure claimed for petitioner listed on the return dollar_figure as gifts by cash or check dollar_figure as gifts other than by cash or check and dollar_figure as a carryover from the prior year petitioner offered into evidence a letter from his church st john baptist acknowledging contributions of dollar_figure for the year the letter also confirmed that no goods or services were given to petitioner in exchange for the contributions as to the gifts other than by cash or check petitioner offered into evidence a receipt from amvets acknowledging receipt of several items of property petitioner testified that the representative of the donee amvets who received the donation listed the value of the property on the receipt however petitioner did not know the basis upon which the representative arrived at the value recorded on the receipt although petitioner claimed that much of the property was the receipt listed the following five boxes and five bags of clothing furniture valued at dollar_figure four chairs valued at dollar_figure three tables valued at dollar_figure and one mattress valued at dollar_figure practically new he offered no purchase invoices documentation or appraisals on the property to corroborate his contention in the absence of adequate written substantiation this court may if convinced by the evidence estimate the amount of deductible expenses_incurred cohan v commissioner supra the court is satisfied from the record that petitioner did in fact make various donations to amvets but concludes that the items were grossly overvalued therefore the court allows petitioner a deduction of dollar_figure as a charitable_contribution for his donations to amvets with regard to the church contributions of dollar_figure petitioner presented a letter from his church attesting to contributions for that amount while the court is satisfied that petitioner made contributions to his church the statement does not list the date or dates of contributions or the manner in which the payments were made such as in cash or by check petitioner presented no receipts or canceled checks that would corroborate the statement of the church the court is not satisfied that petitioner’s contributions to his church amounted to dollar_figure during the tax_year this amount constituted percent of petitioner’s adjusted_gross_income for the year and amounts to dollar_figure per week the record does not satisfy the court that petitioner established payments of that amount for the year accordingly pursuant to cohan v commissioner supra the court allows petitioner dollar_figure as church contributions for with respect to the dollar_figure carryover from prior years petitioner offered no evidence to establish the carryover that item therefore is disallowed likewise regarding the dollar_figure deducted on hi sec_2001 tax_return petitioner offered neither testimony nor documentation to substantiate the amount claimed therefore the court sustains respondent on this issue and disallows the deduction in its entirety the fifth issue is a bad_debt deduction of dollar_figure claimed by petitioner as a trade_or_business expense in connection with his personal security activity as noted earlier petitioner contends he incurred this expense when he was hired to provide security for a rapper dmx on a tour of africa because the performer and petitioner’s entourage did not have the appropriate documents to be in africa they were permitted to leave the country only after petitioner paid dollar_figure petitioner deducted this payment as a bad_debt on his tax_return the court disagrees that such a payment would constitute a bad_debt within the meaning of sec_166 to the extent however that the payment otherwise constituted an expense incurred in connection petitioner alluded to the existence of a letter from his church pertaining to his gifts during when he testified as to his contributions for year however he never offered the letter into evidence nor did he address it further with his trade_or_business petitioner presented no documentation or any other evidence to substantiate the payment in question respondent therefore is sustained on this issue finally the last issue for decision is whether petitioner is entitled to deduct certain miscellaneous schedule c expenses in excess of amounts allowed by respondent in the notice_of_deficiency respondent disallowed dollar_figure of schedule c other expenses petitioner deducted in the year on his income_tax return petitioner claimed dollar_figure for business meeting expenses and dollar_figure for telephone expenses sec_162 allows a taxpayer to deduct ordinary and necessary expenses that are paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_162 308_us_488 furthermore expenses paid_or_incurred by a taxpayer to attend a business meeting may constitute an ordinary and necessary business_expense depending on the facts and circumstances of each case sec_1_162-2 income_tax regs these expenses however are subject_to certain substantiation requirements sec_1_162-2 income_tax regs in order to substantiate an expense the taxpayer must keep such records as will be sufficient to enable the commissioner to correctly determine income_tax_liability furthermore the as noted earlier see supra note respondent conceded dollar_figure leaving dollar_figure regulations state it is to the advantage of taxpayers who may be called upon to substantiate expense account information to maintain as adequate and detailed records of business_expenses as practical since the burden_of_proof is upon the taxpayer sec_1_162-17 income_tax regs the regulations further suggest that the taxpayer keep a diary or contemporaneous record of expenditures petitioner did neither although he claimed dollar_figure in expenses for business meetings petitioner offered no testimony or written documentation substantiating these expenses therefore the court sustains respondent on this issue as to the deduction for telephone expenses petitioner’s testimony was vague with respect to his cellular phone bills and offered only minimal written documentationdollar_figure cellular phones are classified as listed_property and thus subject_to strict substantiation requirements sec_274 sec_280f therefore in order to deduct use of a cellular phone as a business_expense the taxpayer must produce adequate_records or other evidence showing the amount of the expenses the time and place of the use the business_purpose and the business relationship to the property petitioner failed to meet any of these requirements therefore the court holds for petitioner’s production of a single cellular telephone bill resulted in respondent's conceding dollar_figure of petitioner’s miscellaneous schedule c deduction respondent on this issue and disallows all but the conceded amount reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
